              Entered on Docket May 26, 2020
                                                         Below is the Order of the Court.


                                                         _______________________________
1
                                                         Marc Barreca
2
                                                         U.S. Bankruptcy Judge
                                                         (Dated as of Entered on Docket date above)
3

4

5

6
           _______________________________________________________________
7

8

9

10                         IN THE UNITED STATES BANKRUPTCY COURT
11
                     FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

12
                                                             IN CHAPTER 13 PROCEEDING
     In re:                                                  NO. 17-13310-MLB
13
     HEATHER M GARVIE,
14
                                                             ORDER APPROVING SALE OF REAL
15
                                                             PROPERTY
                     Debtor(s).
16
               This matter came before the Court on the debtor’s Motion for Approval of Sale of Real
17
     Property (ECF No. 66) and the Chapter 13 Trustee’s response (ECF No. 70). Based on the
18

19   motion and for cause shown, it is

20             ORDERED that:
21
               1)      The debtor may sell the real property at 33862 North Shore Drive, Mount Vernon,
22
     Washington for $420,000.00.
23
               2)      The closing / settlement agent shall disburse the sale proceeds as follows:
24

25                  a) Payment of customary fees and costs, including real estate broker fees;

26                  b) Payment of all valid liens and encumbrances, including applicable taxes and any
27
                       lien held by Jana Maxwell;
28
     ///
                                                                      James J. Jameson, P.S.
     ORDER APPROVING SALE OF REAL                                        Attorney at Law
     PROPERTY - 1                                                 3409 McDougall Ave, Suite 100
                                                                        Everett, WA 98201
                                                                    Telephone (425) 258-8444
               c) Payment to City of Mount Vernon for a utility bill of approximately $500.00;
1

2              d) Payment of $6,000.00 to the buyer for credit for necessary repairs;

3              e) Payment of $141,000.00 to the Chapter 13 Trustee at the following:
4
                          Jason Wilson-Aguilar
5                         Chapter 13 Trustee
                          PO Box 2139
6                         Memphis, TN 38101-2139
7
               The closing / settlement agent shall include the debtor’s name and case number (17-
8
               13310-MLB) on the form of payment. Upon receipt of the funds, the Trustee may
9

10
               immediately disburse the funds (less his fee) to allowed unsecured claims and to any

11             remaining secured claims provided for in the debtor’s plan.
12
               f) After payment of the above, payment of all remaining funds to the debtor.
13
            3) This order is effective immediately and the 14 day stay under Fed. R. Bankr. P.
14
               6004(h) is waived.
15

16                                         ///End of Order///

17   Presented by:
18
     /s/James J. Jameson
19   James J. Jameson, WSBA #11490
     Attorney for Debtors
20

21

22
     No objection:
23
     /s/ Jason Wilson-Aguilar                  _
24   Jason Wilson-Aguilar, WSBA #33582
     Chapter 13 Trustee
25

26

27

28

                                                                James J. Jameson, P.S.
     ORDER APPROVING SALE OF REAL                                  Attorney at Law
     PROPERTY - 2                                           3409 McDougall Ave, Suite 100
                                                                  Everett, WA 98201
                                                              Telephone (425) 258-8444
